DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with DAVID HALL (Reg. No. 38904) on July 28, 2022.

The application has been amended as follows:
1.	(Currently Amended) A method implemented to provide tenant bandwidths in a cloud computing environment, in which one or more servers host virtual machines (VMs), the method comprising:
receiving a request for a task, the request including a first value (n) indicating a number of VMs required, a second value (b) indicating bandwidths the required VMs need, a third value (p) indicating a duration of the task, and a fourth value (d) indicating a deadline of the task;
reshaping the request to better fit into available cloud resources comprising shrunk VM bandwidth (b’) based on the original bandwidth request indicated by the second value (b), an interval (t’) between a submitting time and a starting time of the task and a new task running duration (p’) under the shrunk VM bandwidth (b’) to meet the requirement of the deadline of the task, wherein the requirement is met based on an addition of the interval (t’) between the submitting time and the starting time of the task, and the new task running duration (p’) is less than or equal to the deadline of the task; and
allocating the number of VMs for the request at the starting time with the shrunk bandwidth allocated to complete the task prior to the deadline;
wherein the starting time and the bandwidth allocation are determined to minimize a measurement of cloud resource utilization, and wherein the measurement is based on both of the number of VMs and the bandwidth to be allocated to the task; and
wherein the measurement of the cloud resource utilization contains a plurality of elements, each element representing a tier of the cloud resource.

2-4.	(Canceled) 

5.	(Currently Amended) The method of claim [[4]] 1, wherein the plurality of elements includes a first element of a set of servers hosting the VMs, a second element of a set of virtual switches managing the set of servers, and a third element of a set of nodes managing the set of servers.

6.	(Canceled)

7.	(Previously Presented) The method of claim 1, wherein determining the starting time of the task and the bandwidth allocation of the task further includes comparing measurements of cloud resource utilization at a set of starting times and a set of bandwidth allocations.

8.	(Currently Amended) A non-transitory machine-readable storage medium storing instructions to provide tenant bandwidths in a cloud computing environment, in which one or more servers host virtual machines (VMs), and the instructions, when executed on a processor of an electronic device, causing the electronic device to perform:
receiving a request for a task, the request including a first value (n) indicating a number of VMs required, a second value (b) indicating bandwidths the required VMs need, a third value (p) indicating a duration of the task, and a fourth value (d) indicating a deadline of the task;
reshaping the request to better fit into available cloud resources comprising shrunk VM bandwidth (b’) based on the original bandwidth request indicated by the second value (b), an interval (t’) between a submitting time and a starting time of the task and a new task running duration (p’) under the shrunk VM bandwidth (b’) to meet the requirement of the deadline of the task, wherein the requirement is met based on an addition of the interval (t’) between the submitting time and the starting time of the task, and the new task running duration (p’) is less than or equal to the deadline of the task;  and
allocating the number of VMs for the request at the starting time with the shrunk bandwidth allocated to complete the task prior to the deadline;
wherein the starting time and the bandwidth allocation are determined to minimize a measurement of cloud resource utilization, and wherein the measurement is based on both of the number of VMs and the bandwidth to be allocated to the task; and
wherein the measurement of the cloud resource utilization contains a plurality of elements, each element representing a tier of the cloud resource.

9-11.	(Canceled)


12.	(Currently Amended) The non-transitory machine-readable storage medium of claim [[11]] 8, wherein the plurality of elements includes a first element of a set of servers hosting the VMs, a second element of a set of virtual switches managing the set of servers, and a third element of a set of nodes managing the set of servers.

13.	(Canceled) 

14.	(Previously Presented) The non-transitory machine-readable storage medium of claim 8, wherein determining the starting time of the task and the bandwidth allocation of the task includes comparing measurements of cloud resource utilization at a set of starting times and a set of bandwidth allocations.

15.	(Currently Amended) An electronic device to provide tenant bandwidths in a cloud computing environment, in which one or more servers host virtual machines (VMs), the electronic device comprising:
a processor and a non-transitory machine-readable storage medium storing instructions, which when executed by the processor, cause the electronic device to:
receive a request for a task, the request including a first value (n) indicating a number of VMs required, a second value (b) indicating bandwidths the required VMs need, a third value (p) indicating a duration of the task, and a fourth value (d) indicating a deadline of the task;
reshape the request to better fit into available cloud resources comprising shrunk VM bandwidth (b’) based on the original bandwidth request indicated by the second value (b), an interval (t’) between a submitting time and a starting time of the task and a new task running duration (p’) under the shrunk VM bandwidth (b’) to meet the requirement of the deadline of the task, wherein the requirement is met based on an addition of the interval (t’) between the submitting time and the starting time of the task, and the new task running duration (p’) is less than or equal to the deadline of the task; and
allocate the number of VMs for the request at the starting time with the shrunk bandwidth allocated to complete the task prior to the deadline;
wherein the starting time and the bandwidth allocation are determined to minimize a measurement of cloud resource utilization, and wherein the measurement is based on both of the number of VMs and the bandwidth to be allocated to the task; and 
wherein the measurement of the cloud resource utilization contains a plurality of elements, each element representing a tier of the cloud resource utilization.
.

16-18.	(Canceled) 

19.	(Currently Amended) The electronic device of claim [[18]] 15, wherein the plurality of elements includes a first element of a set of servers hosting the VMs, a second element of a set of virtual switches managing the set of servers, and a third element of a set of nodes managing the set of servers.  

20.	(Canceled) 

Allowable Subject Matter
Claims 1, 5, 7-8, 12, 14-15, and 19 is allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15, among other things, teach a method implemented to provide tenant bandwidths in a cloud computing environment, in which one or more servers host virtual machines (VMs), the method comprising: receiving a request for a task, the request including a first value (n) indicating a number of VMs required, a second value (b) indicating bandwidths the required VMs need, a third value (p) indicating a duration of the task, and a fourth value (d) indicating a deadline of the task; reshaping the request to better fit into available cloud resources comprising shrunk VM bandwidth (b’) based on the original bandwidth request indicated by the second value (b), an interval (t’) between a submitting time and a starting time of the task and a new task running duration (p’) under the shrunk VM bandwidth (b’) to meet the requirement of the deadline of the task, wherein the requirement is met based on an addition of the interval (t’) between the submitting time and the starting time of the task, and the new task running duration (p’) is less than or equal to the deadline of the task; and allocating the number of VMs for the request at the starting time with the shrunk bandwidth allocated to complete the task prior to the deadline; wherein the starting time and the bandwidth allocation are determined to minimize a measurement of cloud resource utilization, and wherein the measurement is based on both of the number of VMs and the bandwidth to be allocated to the task; and wherein the measurement of the cloud resource utilization contains a plurality of elements, each element representing a tier of the cloud resource. All of the steps recited in each of the claims are required to be executed and all of the limitations in each of the claims are given patentable weight. The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, the recited limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449